Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 8/1/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The Declaration of Paolo Decuzzi under 37 CFR 1.132 filed 8/1/2022 is insufficient to overcome the following grounds of rejection for the reasons given further below.
Claims 1-10, 13-17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 2008132922 to Buevich (IDS filed 10/5/2020) in view of US 20050008675 to Bhatia (IDS filed 10/5/2020).  Beuvich discloses an implantable device for localized delivery of one or more pharmaceutical active ingredients, comprising a biodegradable polymer-coated surgical mesh for implantation, wherein the polymer matrix of the coating comprises a biodegradable and biocompatible polymer, such as PLA, and drugs, such as anti-inflammatory agents, the pores of the mesh each have a similar shape and are in the micrometer range (abstract; paragraphs 14, 21-22, 69-63, 74-77, 82-84; Examples 1-3 and 6; Figure 7).   The drug may be paclitaxel (an anti-tumor agent; a chemotherapeutic agent) (paragraph 82).  The mesh may be in the form of a square (paragraph 127).   The biocompatible polymer may be PLGA (paragraph 62).   At least a portion of a surface of said implantable device has conjugated thereon nucleic acid (biomolecules favoring binding of the implantable device with surrounding cells when the implantable device is implanted) (paragraphs 46 and 75). 
 Buevich fails to teach "wherein the size of the through holes is comprised between 1 micron and 100 microns." 
Bhatia is directed to biopolymer scaffolds for implantation (abstract; paragraphs 7-9) and is therefore the same field of invention of Buevich. Bhatia teaches mesh through hole sizes of 50 microns (paragraph 33). 
It would have been obvious at the time the invention was filed to optimize the through hole size of the mesh of Buevich to improve the efficacy of the composition to act as a surgical mesh for implantation, and in this way, find the range of between 1 micron and 100 microns through routine experimentation. The prior art gives sufficient guidance to this end, as the value of 50 microns taught by Bhatia overlaps with the instant range.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP 2144.05, I.  Regarding the recitation “having a surface zeta potential comprised between -60 mV and +20 mV” (claim 7), a composition cannot be separated from its properties.  As the implantable device of modified Buevich is structurally identical to the instant implantable device, it must have the same properties as the instant implantable device, that is, have a surface zeta potential comprised between -60 mV and +20 mV.   Regarding the recitations “wherein said implantable device is used in localized therapeutic treatment of a disease” (claim 15), “wherein the disease is one of tumor, including brain tumor, atherosclerosis or diabetes” (claim 16), “wherein the brain tumor is a malignant glioma” (claim 17),” these are intended uses of the claimed implantable device.    The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case, the implantable device of modified Buevich is structurally identical to the instant implantable device, and is therefore fully capable of being used for the same intended uses of the instant implantable device.  Further, Beuvich teaches local administration for treatment of disease, including treatment with anti-tumor agents, such as paclitaxel (paragraph 82).      
Applicant argues that the chemical characteristics and micrometric geometry of the presently claimed micromesh device allows for a better integration of the same device with the surrounding tissue after implantation.  Due to the presently claimed devices through holes of a size comparable to those of cells, it allows the tumor to grow around it, and therefore may be fully integrated with the surrounding tissue, coming into close contact with the target cells and thus achieving greater effectiveness.   Buevich is directed to biodegradable polymer-coated surgical meshes formed into pouches for use in medical devices.  Bhatia is directed to soft lithographic methods for the microfabrication of biopolymer scaffolds for use in tissue engineering.  The declaration states that Document A demonstrates the importance of the presently claimed size of through holes to achieve an intimate interaction with human brain tumor cancer cells.  The fluorescent microsocpyimages clearly show that only the micron-MESH of Line1, which has mesh through hole sizes according to the present claims, is able to deform and wrap around the tumor spheroid. As a result, the presently claimed devices show improved properties in terms of reducing recurrence of tumors by efficiently entrapping malignant cells in a mesh having features as presently claimed.  Document A tests a 20 x 20 micron micro-MESH made of PLGA, which the declaration states is within the scope of the invention.  The results were compared to a commercially available Polyethylene mesh having rectangular openings of about 400 x 800 microns in size, to a commercially available Premilene mesh made of propylene and having irregularly shaped openings of about 600 by 800 microns; and to a micromesh made of PLGA but with 500 by 500 openings that are comparable in size to those of the aforementioned commercially available meshes.  
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Bhatia is in a different field of invention as Buevich, the examiner’s response is that this is not how the artisan would read the references.  Bhatia is directed to biopolymer scaffolds for implantation (abstract; paragraphs 7-9) and is therefore the same field of invention of Buevich.  Regarding applicant’s argument that the presently claimed mesh reduces the recurrence of tumors, this statement is taken of record, but the examiner notes that no evidence has been provided that shows a reduction in recurrence in tumors by administering a mesh according to the present claims.   
The examiner appreciates the Declaration of Paolo Decuzzi.   The results are not sufficient to overcome the rejections for the following reasons.   There is no statement in the Declaration or Experimental Report that the mesh of Line 1 is grid-shaped and comprises one or more pharmaceutically active ingredients.  As there is no statement in the Declaration or Experimental Report that the mesh of Line 1 is grid-shaped and comprises one or more pharmaceutically active ingredients, it’s unclear if Line 1 falls under the scope of the present claims.  It is not possible for the artisan to know if the meshes used in Figure 1 and Lines 1-4 contain pharmaceutically active ingredients or are grid shaped.  Further, applicant states that the results in Line 4 are comparable in size to those of as far the aforementioned commercially available meshes, but as far as the examiner can tell from Figure 1, the mesh of Line 4 has wrapped itself around the tumor.  If this is not the case, the examiner requests a full comparative analysis between what is seen in each of the pictures, the location of the tumor cell both at Time 0 and at Time 96h, and an analysis of the change between Time 0 and Time 95.   Even if the data showed unexpected results, which the examiner does not concede, the results would still not be sufficient to overcome the rejection because they are not commensurate in scope with the claimed invention.  As mentioned above, there is no statement that Line 1 is grid shaped and contains a pharmaceutically active ingredient, and it is therefore not possible to know if Line 1 falls under the scope of the present claims.  Further, a PLGA mesh comprising through holes of size 20 x 20 microns is not representative of a mesh made over the scope of the claimed polymeric matrix wherein the through holes are of a size between 1 and 100 microns.  The single example of 20 x 20 microns does not represent the range of between 1 and 100 microns, nor does the single polymeric matrix PLGA represent the vast genus of polymeric matrices encompassed by the invention, which includes polyvinyl alcohol, gelatin, chitosan, N-(2-Hydroxyproypl)methacrylamide, hydroxpropyl methcellulose, ply(lactic-co-glycolic acid), polyethylene glycol, hyaluronic acid, poly(methyl methacrylate), polylactic acid, polyglycolic acid, polycaprolactone, derivatives and combinations thereof, to name a few.  As Line 1 does not represent the instant implantable device, and as no other examples are given that fall within the scope of the invention, the artisan would find it reasonable that the special combination of PLGA and 20 x 20 microns is critical to the results.   In summary, the results are insufficient to overcome the rejection because they are not unexpected and they are not commensurate in scope with the claimed invention.
 

The Declaration of Paolo Decuzzi under 37 CFR 1.132 filed 8/1/2022 is insufficient to overcome the following grounds of rejection for the reasons set forth below.
Claims 1-17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 2008132922 to Buevich (IDS filed 10/5/2020) in view of US 20050008675 to Bhatia (IDS filed 10/5/2020) in further view of US 7348030 to Sung.  The relevant portions of Beuvich and Bahtia are given above.
Beuvich and Bahtia fail to teach wherein said one or more pharmaceutical active ingredients are included in or conjugated with nanoparticles.   
Sung teaches that inclusion of pharmaceutical active ingredients in polymeric  nanoparticles reduces the toxicity and increases the therapeutic efficacy of anticancer drugs (col 1, lines 26-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the anticancer drugs of Beuvich into polymeric nanoparticles.  The motivation for this would be to reduce the toxicity and increase the therapeutic efficacy of the drug.
Applicant argues that the chemical characteristics and micrometric geometry of the presently claimed micromesh device allows for a better integration of the same device with the surrounding tissue after implantation.  Due to the presently claimed devices through holes of a size comparable to those of cells, it allows the tumor to grow around it, and therefore may be fully integrated with the surrounding tissue, coming into close contact with the target cells and thus achieving greater effectiveness.   Buevich is directed to biodegradable polymer-coated surgical meshes formed into pouches for use in medical devices.  Bhatia is directed to soft lithographic methods for the microfabrication of biopolymer scaffolds for use in tissue engineering.   Applicant argues that Sung does not cure these deficiencies.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Bhatia is in a different field of invention as Buevich, the examiner’s response is that this is not how the artisan would read the references.  Bhatia is directed to biopolymer scaffolds for implantation (abstract; paragraphs 7-9) and is therefore the same field of invention of Buevich.  Regarding applicant’s argument that the presently claimed mesh reduces the recurrence of tumors, this statement is taken of record, but the examiner notes that no evidence has been provided that shows a reduction in recurrence in tumors by administering a mesh according to the present claims.   Regarding Sun, Sung was relied on for its teaching that inclusion of pharmaceutical active ingredients in polymeric  nanoparticles reduces the toxicity and increases the therapeutic efficacy of anticancer drugs (col 1, lines 26-64).  In view of Sung, it would have been obvious to include the anticancer drugs of Beuvich into polymeric nanoparticles.  The motivation for this would be to reduce the toxicity and increase the therapeutic efficacy of the drug.  The examiner’s response to the declaration is given above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618    

8/11/2022